Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 1 of 127 PageID 1



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                             Ft. Myers Division


TADE BUA-BELL,                               CASE NO.:

      Plaintiff,

vs.

WATERSIDE SHOPS, LLC
a Foreign Limited Liability Company,

     Defendant.
_____________________________________/

                   DEFENDANT’S NOTICE OF REMOVAL

      Defendant, WATERSIDE SHOPS, LLC, a Foreign Limited Liability

Company, by and through its undersigned attorney, pursuant to 28 U.S.C. §§ 1332,

1441 and 1446, hereby removes to the United States District Court, Middle District

of Florida, Ft. Myers Division, an action pending in the Twentieth Judicial Circuit

in and for Collier County, Florida, captioned TADE BUA-BELL v. WATERSIDE

SHOPS, LLC, a Foreign Limited Liability Company, bearing Case Number

11-2020-CA-002959-0001-XX, and further states:

      1.     Plaintiff commenced this negligence personal injury civil action in the

Twentieth Judicial Circuit in and for Collier County, Florida, on or about

September 11, 2020. Plaintiff served a summons and complaint on Defendant on
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 2 of 127 PageID 2



September 22, 2020. Copies of all process, pleadings, and orders served upon

Defendant are attached hereto as lettered Exhibits, specifically:

      (a)    Civil Cover Sheet with Demand for Jury Trial, Exhibit A;

      (b)    Complaint with Demand for Jury Trial, Exhibit B;

      (c)    Interrogatories – Exhibit C;

      (d)    Request for Production - Exhibit D;

      (e)    Notice of Taking Deposition – Exhibit E;

      (f)    Request for Admissions - Exhibit F;

      (g)    Standing Order - Circuit – Exhibit G

      (h)    Paid $400 on receipt 1135168, Fully Paid; $400.00 – Exhibit H;

      (i)    Summons Issued – Exhibit I;

      (j)    Paid $10.00 on receipt 1135647, Fully Paid; $10.00 – Exhibit J;

      (k)    Return of Service of Summons on WATERSIDE SHOPS, LLC,

             served 9/22/20; Waterside Shops, LLC; 09/22/2020 – Exhibit K

      (l)    WATERSIDE SHOPS, LLC, a Foreign Limited Liability Company,

             Answer and Affirmative Defenses; Notice of Appearance; Notice of

             Service of Interrogatories; Request to Produce; Request for

             Admissions – Composite Exhibit L;

      (m)    Reply to Affirmative Defenses – Exhibit M;
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 3 of 127 PageID 3



      (n)   Objection to Plaintiff’s Notice of taking Deposition Duces tecum –

            Exhibit N

      2.    Plaintiff   served    a   summons      and   complaint    on    Defendant,

WATERSIDE SHOPS, LLC, a Foreign Limited Liability Company, on

September 22, 2020. (See summons Exhibit O, and affidavit of service, Exhibit K)

      3.    Under 28 U.S.C. § 1332(a)(1), the United States District Courts “shall

have original jurisdiction of all civil actions where the matter in controversy

exceeds the sum or value of $75,000.00, exclusive of interest and costs” and is

between citizens of different states. In this case, the pleadings, the additional

materials filed in the state court, and the Exhibits demonstrate that these

requirements have been met:

            A.      Complete diversity of citizenship is present. Plaintiff is a citizen

      of the State of Florida, Defendant is a “foreign limited liability company

      with a principal of and mailing address in Michigan”. (See Complaint,

      paragraphs 2 and 4). Defendant, WATERSIDE SHOPS, LLC, a Foreign

      Limited Liability Company, is comprised of two LLC members whose

      members reside outside of Florida.           (See Exhibit P, Timothy Blair

      Affidavit).

            B.      In the Complaint, Plaintiff alleges this is an action for damages

      exceeding $30,000.00. No further allegations are made in the Complaint
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 4 of 127 PageID 4



      concerning the particular amount of damages claimed. However,

      Defendant’s insurance carrier received a $615,000.00 demand dated July 7,

      2020, with approximately 485 pages of attached medical records and bills,

      from Plaintiff Counsel which demonstrates the demand for damages or

      amount in controversy well exceeds at least $75,000, exclusive of interest

      and costs. (See demand letter and medical bills provided with the demand as

      Exhibit Q.    Personal identification information redacted by Defendant’s

      counsel.)

      4.     Plaintiff underwent two separate surgical procedures on January 15,

2019, and May 7, 2019, open reduction/internal fixation surgery and hardware

removal surgery, for a left Lisfranc ligament tear and fractured metatarsals.

      5.     Based on the foregoing, the greater weight of the evidence supports

the conclusion that the amount in controversy exceeds the jurisdictional threshold.

      6.     This Court has original jurisdiction of this action pursuant to 28

U.S.C. §1332 because it is a civil action in which the amount in controversy

exceeds the sum of $75,000.00, exclusive of interest and costs, and is between

citizens of different states. As a result, this action is properly removable to this

Court pursuant to 28 U.S.C. § 1441.

      7.     Applying 28 U.S.C. § 1446(b)(3) and 28 U.S.C. § 1446(c)(3)(A), this

Notice of Removal has been filed within the time required by law. Murphy Bros.,
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 5 of 127 PageID 5



Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344 (1999). (Thirty-day clock starts

on the date of actual service and not on receipt of an unserved copy.) See also,

Attea v. Univ. of Miami, 2012 U.S. Dist. LEXIS 182371 (S.D. Florida Dec. 27,

2012), citing Bailey v. Janssen Pharmaceutica, Inc., 536 F.3d 1202, 1207 (11th Cir.

2008) and 28 U.S.C. sec. 1446(b)(2)(C). (The thirty-day limitations period for

removal begins to run upon service of the last-served defendant.).

      8.    Promptly after Defendant files this Notice of Removal, Defendant will

file a true copy of same with the Clerk of the Circuit Court for Collier County,

Florida, as required by 28 U.S.C. § 1446(d).

      9.    Written notice of filing this Notice of Removal has been given to the

adverse party as required by 28 U.S.C. § 1446(d).

Dated October 21, 2020.
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 6 of 127 PageID 6



                       CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that true and correct copies of the foregoing were
furnished by Electronic Mail on October 21, 2020 to Alexander J. Perkins, Esq.,
Perkins Law Offices, P.A., 14 Northeast 1st Avenue Suite 814, Miami, FL 33132
at efilings@perkinslawoffices.com.

                        /s/ Peter W. Kociolek, Jr.

                        Peter W. Kociolek, Jr., Esquire
                        Florida Bar No.: 18921
                        Law Offices of Jason L. Weissman
                        4000 Hollywood Blvd., Suite 501-S
                        Hollywood, FL 33021
                        Telephone: (407) 562-3240
                        Facsimile: (877) 369-4874
                        Primary Email: lawofficesweissman@thehartford.com
                        Secondary Email: Peter.Kociolek@thehartford.com
                        Attorneys for Defendant, Waterside Shops, LLC
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 7 of 127 PageID 7




                         EXHIBIT A
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 8 of 127 PageID 8
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 9 of 127 PageID 9
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 10 of 127 PageID 10




                           EXHIBIT B
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 11 of 127 PageID 11
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 12 of 127 PageID 12
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 13 of 127 PageID 13
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 14 of 127 PageID 14
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 15 of 127 PageID 15
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 16 of 127 PageID 16




                           EXHIBIT C
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 17 of 127 PageID 17
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 18 of 127 PageID 18
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 19 of 127 PageID 19
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 20 of 127 PageID 20
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 21 of 127 PageID 21
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 22 of 127 PageID 22
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 23 of 127 PageID 23
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 24 of 127 PageID 24
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 25 of 127 PageID 25




                          EXHIBIT D
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 26 of 127 PageID 26
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 27 of 127 PageID 27
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 28 of 127 PageID 28
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 29 of 127 PageID 29
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 30 of 127 PageID 30
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 31 of 127 PageID 31
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 32 of 127 PageID 32
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 33 of 127 PageID 33
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 34 of 127 PageID 34
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 35 of 127 PageID 35




                           EXHIBIT E
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 36 of 127 PageID 36
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 37 of 127 PageID 37
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 38 of 127 PageID 38
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 39 of 127 PageID 39




                           EXHIBIT F
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 40 of 127 PageID 40
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 41 of 127 PageID 41
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 42 of 127 PageID 42
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 43 of 127 PageID 43
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 44 of 127 PageID 44
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 45 of 127 PageID 45
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 46 of 127 PageID 46
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 47 of 127 PageID 47




                          EXHIBIT G
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 48 of 127 PageID 48
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 49 of 127 PageID 49
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 50 of 127 PageID 50
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 51 of 127 PageID 51




                          EXHIBIT H
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 52 of 127 PageID 52
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 53 of 127 PageID 53




                           EXHIBIT I
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 54 of 127 PageID 54
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 55 of 127 PageID 55
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 56 of 127 PageID 56




                           EXHIBIT J
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 57 of 127 PageID 57
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 58 of 127 PageID 58




                           EXHIBIT K
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 59 of 127 PageID 59
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 60 of 127 PageID 60
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 61 of 127 PageID 61




            COMPOSITE EXHIBIT L
         Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 62 of 127 PageID 62
Filing # 114829314  E-Filed 10/12/2020 04:20:04 PM


                                                             IN THE CIRCUIT COURT OF THE
                                                             TWENTIETH JUDICIAL CIRCUIT IN AND
                                                             FOR COLLIER COUNTY, FLORIDA

        TADE BUA-BELL,                                       CASE NO.: 11-2020-CA-002959-0001-XX

              Plaintiff,

        vs.

        WATERSIDE SHOPS, LLC
        a Foreign Limited Liability Company,

             Defendant.
        _____________________________________/

                                       ANSWER & AFFIRMATIVE DEFENSES

               Defendant, WATERSIDE SHOPS, LLC, by and through the undersigned attorneys, and
        files this Answer and Affirmative Defenses to Plaintiff’s Complaint, and states as follows:
                                             GENERAL ALLEGATIONS
               1.          Admitted for jurisdictional purposes only, otherwise denied.
               2.          Admitted.
               3.          Admitted Defendant owned the subject property located at 5415 Tamiami Trail
                           N., Naples, FL 34108, otherwise denied.
               4.          Without knowledge, therefore denied.
               5.          Without knowledge, therefore denied.
               6.          Denied any actions or failure to act on behalf of this Defendant created a
                           dangerous or unsafe condition. Otherwise without knowledge, therefore denied.
               7.          Without knowledge, therefore denied.
               8.          Denied.


                              COUNT I – NEGLIGENCE WATERSIDE SHOPS, LLC
                           Defendant fully incorporates herein by reference their responses to paragraphs 1
               through 8 of Plaintiff’s Complaint.
               9.          Without knowledge, therefore denied.
               10.         Pure conclusion of law for which no response is required, otherwise denied.
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 63 of 127 PageID 63




       11.     Denied, including all subparagraphs a. through r.
       12.     Denied.
       Any allegations not specifically admitted are denied.
                                  AFFIRMATIVE DEFENSES
       13.     That at all times material hereto, Plaintiff was the recipient of benefits from
collateral sources and, therefore, the Defendant is entitled to a set-off or a reduction of such sums
received against any amount of verdict award that may be entered against the Defendant.
       14.     That the negligence of the Plaintiff is responsible for the injuries allegedly
suffered by the Plaintiff, either in whole or in part, and that the Plaintiff’s recovery, if any,
should be proportionately diminished by the Doctrine of Comparative Negligence.
       15.     That the injuries allegedly suffered by the Plaintiff were due to circumstances,
conditions or events beyond the control of the Defendant, and not reasonably foreseeable by a
prudent person and the Plaintiff is barred from recovery therefore.
       16.     That at all times material hereto, the Uniform Contribution Among Joint
Tortfeasors Act and Florida Statute Section 768.81 are applicable herein, and that the Defendant
is entitled to a pro-rata contribution of any and all damages from the Co-Defendant(s), if any.
       17.     Defendant affirmatively alleges that the Plaintiff failed to mitigate the damages as
required by the applicable law.
       18.     If at the time of the accident sued upon, Plaintiff had health insurance or Personal
Injury Protection benefits, which would have covered all or a part of Tade Bua-Bell bills, and
which would have resulted in reductions in the amounts which would have to be repaid to Tade
Bua-Bell health care providers, per Florida case law, (including, but not limited to, Goble v.
Frohman, 901 So. 2d 830 (Fla. 2005), ThyssenKrupp Elevator Corporation v. Lasky, 868 So. 2d
547 (Fla. 2d DCA 2003), Cooperative Leasing, Inc. v. Johnson, 872 So. 2d 956 (Fla. 2d DCA
2004), and Noel v .State Farm Mutual Automobile Insurance Company, FLWSUPP 1806 NOEL,
January 11, 2011), and if Plaintiff failed to mitigate his/her damages by not providing his/her
medical providers with his/her health insurance, Personal Injury Protection or benefits
information, which they would have taken had they been given the opportunity, then Tade Bua-
Bell should not be entitled to recover any damages which would have been avoided had Tade
Bua-Bell, or any medical provider who accepted assignment, mitigated same by submitting any
bills for payment to health insurance, Personal Injury Protection, or benefits, which would have
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 64 of 127 PageID 64



                                                                 Case No: 11-2020-CA-002959-0001-XX
                                                                                              Page 3


resulted in reductions of amounts due.
       19.     Medical benefits of private insurance carriers in a similar fashion should limit the
amount that a plaintiff can board at trial to that amount which accurately reflects the actual cost
of care, meaning the amount of any lien, less any contractual reductions and/or write downs
taken by any health insurance carrier. The entitlement to "board" medical specials which do not
factually reflect the actual amounts of money owed, or charges incurred after write downs or
contractual reductions is not entirely clear in case law in all districts and the defendant asserts a
right of reduction and that it is improper to provide a jury with factually incorrect evidence upon
which they are to base their verdict.
       20.     That at all times material to this cause of action, the Plaintiff is the recipient of
benefits from collateral sources and, therefore, the Defendant is entitled to a set-off or a
reduction in the amount of any verdict that may be entered against the Defendant. Tade Bua-Bell
may have been the recipient of Medicare, or Medicaid, and to the extent that Plaintiff has
received benefits from a governmental entity Tade Bua-Bell damages are limited and all that
may be “boarded” at trial is the actual amount of any lien after reductions are made to his/her
medical bills. See, Nationwide v. Harrell, 53 So. 3d 1084 (Fla. 1st DCA 2010) and compare,
ThyssenKrupp v. Lasky, 868 So. 2d 547 (Fla. 4th DCA 204) and Goble v. Frohman, 901 So. 2d
839 (Fla. 2005) and 768.76 (1).
       21.     To the extent applicable, the Defendant affirmatively alleges that its liability, if
any, must be determined pursuant to Florida Statute Section 768.81(3) and not on the basis of
joint and several liability. Liability of this Defendant, if any, must be determined on the basis of
its own percentage of fault and the fault of other potential parties whose liability should also be
specifically determined by the jury by separate entry on the verdict form.
       22.     That the acts and/or omissions of third persons, known or unknown, are
responsible, in whole or in part, for the alleged injuries sustained by Plaintiff and the Defendant
specifically reserves the right to apportion such fault as may been attributable to such persons.
Discovery is ongoing as to the identity thereof.
       23.     Defendant is entitled to a set-off of a reduction in the amount of any verdict that
may be entered against the Defendant by any and all sums the Plaintiff has received from any
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 65 of 127 PageID 65



                                                                Case No: 11-2020-CA-002959-0001-XX
                                                                                             Page 4


other individual or entity and is barred from recovery therefore.
       24.     Defendant affirmatively alleges that Plaintiff's knowledge of any danger condition
existing upon the premises was at least equal to the Defendant’s knowledge of any such dangers.
Since Defendant's knowledge of such dangers was not superior to that of the Plaintiff, Defendant
owed no duty to warn Plaintiff of such dangers.
       25.     The condition or “hazard” alleged by the Plaintiff was open and obvious.
       26.     Defendant specifically reserves the right to plead any and all additional
affirmative defenses that become known during the course of discovery.


       WHEREFORE, the Defendant, WATERSIDE SHOPS, LLC, respectfully requests that
this Court enter judgment in its favor and against Plaintiff, TADE BUA-BELL, and award them
attorneys’ fees and costs, if applicable.


                                  DEMAND FOR JURY TRIAL

       Defendant hereby demands a jury trial on all issues so triable as a matter of right.

                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that true and correct copies of the foregoing were furnished by
Electronic Mail on October 12, 2020 to Alexander J. Perkins, Esq., Perkins Law Offices, P.A.,
14 Northeast 1st Avenue Suite 814, Miami, FL 33132 at efilings@perkinslawoffices.com.

                                       /s/ Peter W. Kociolek, Jr.

                                       Peter W. Kociolek, Jr., Esquire
                                       Florida Bar No.: 18921
                                       Law Offices of Jason L. Weissman
                                       4000 Hollywood Blvd., Suite 501-S
                                       Hollywood, FL 33021
                                       Telephone: (407) 562-3240
                                       Facsimile: (877) 369-4874
                                       Primary Email: LawOfficesWeissman@thehartford.com
                                       Secondary Email: Peter.Kociolek@thehartford.com
                                       Attorneys for Defendant, Waterside Shops, LLC
         Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 66 of 127 PageID 66
Filing # 114829314  E-Filed 10/12/2020 04:20:04 PM


                                                           IN THE CIRCUIT COURT OF THE
                                                           TWENTIETH JUDICIAL CIRCUIT IN AND
                                                           FOR COLLIER COUNTY, FLORIDA

        TADE BUA-BELL,                                     CASE NO.: 11-2020-CA-002959-0001-XX

              Plaintiff,

        vs.

        WATERSIDE SHOPS, LLC
        a Foreign Limited Liability Company,

             Defendant.
        _____________________________________/

                 NOTICE OF APPEARANCE & DESIGNATION OF EMAIL ADDRESS
               PLEASE TAKE NOTICE that Law Offices of Jason L. Weissman, 4000 Hollywood
        Blvd., Suite 501-South, Hollywood, Florida 33021, is appearing as counsel of record on behalf
        of Defendant, Waterside Shops, LLC, in the above-styled cause, and pursuant to Rule 4-7.10 of
        the rules regulating the Florida Bar, hereby discloses that the undersigned is an employee of a
        subsidiary of The Hartford Financial Services Group.
               It is hereby requested that copies of all pleadings, transcripts of depositions taken in this
        cause, answers to interrogatories, responses to requests for production and documents produced
        pursuant thereto, etc., be furnished to undersigned counsel by all parties hereto.
               Also, in compliance with Rule 2.516 the following E-Mail addresses for the purpose of
        service of all documents required to be served pursuant to Rule 2.516 in this proceeding:


                       Primary E-Mail Address: lawofficesweissman@thehartford.com
                           Secondary E-Mail Address: Peter.Kociolek@thehartford.com
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 67 of 127 PageID 67




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that true and correct copies of the foregoing were furnished by
Electronic Mail on October 12, 2020 to Alexander J. Perkins, Esq., Perkins Law Offices, P.A.,
14 Northeast 1st Avenue Suite 814, Miami, FL 33132 at efilings@perkinslawoffices.com.

                                   /s/ Peter W. Kociolek, Jr.

                                   Peter W. Kociolek, Jr., Esquire
                                   Florida Bar No.: 18921
                                   Law Offices of Jason L. Weissman
                                   4000 Hollywood Blvd., Suite 501-S
                                   Hollywood, FL 33021
                                   Telephone: (407) 562-3240
                                   Facsimile: (877) 369-4874
                                   Primary Email: lawofficesweissman@thehartford.com
                                   Secondary Email: Peter.Kociolek@thehartford.com
                                   Attorneys for Defendant, Waterside Shops, LLC
         Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 68 of 127 PageID 68
Filing # 114829314  E-Filed 10/12/2020 04:20:04 PM


                                                        IN THE CIRCUIT COURT OF THE
                                                        TWENTIETH JUDICIAL CIRCUIT IN AND
                                                        FOR COLLIER COUNTY, FLORIDA

        TADE BUA-BELL,                                  CASE NO.: 11-2020-CA-002959-0001-XX

              Plaintiff,

        vs.

        WATERSIDE SHOPS, LLC
        a Foreign Limited Liability Company,

             Defendant.
        _______________________________/

                              NOTICE OF SERVICE OF PREMISES LIABILITY
                                  INTERROGATORIES TO PLAINTIFF

               Defendant, WATERSIDE SHOPS, LLC, by and through the undersigned attorneys,
        hereby propounds the attached interrogatories to the Plaintiff, TADE BUA-BELL, requesting
        said Plaintiff to answer same under oath, in writing, within the time and manner prescribed by
        the Fla. R. Civ. P.
                                       CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that true and correct copies of the foregoing were furnished by
        Electronic Mail on October 12, 2020 to Alexander J. Perkins, Esq., Perkins Law Offices, P.A.,
        14 Northeast 1st Avenue Suite 814, Miami, FL 33132 at efilings@perkinslawoffices.com.

                                            /s/ Peter W. Kociolek, Jr.

                                            Peter W. Kociolek, Jr., Esquire
                                            Florida Bar No.: 18921
                                            Law Offices of Jason L. Weissman
                                            4000 Hollywood Blvd., Suite 501-S
                                            Hollywood, FL 33021
                                            Telephone: (407) 562-3240
                                            Facsimile: (877) 369-4874
                                            Primary Email: lawofficesweissman@thehartford.com
                                            Secondary Email: Peter.Kociolek@thehartford.com
                                            Attorneys for Defendant, Waterside Shops, LLC
         Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 69 of 127 PageID 69
Filing # 114829314  E-Filed 10/12/2020 04:20:04 PM


                                                              IN THE CIRCUIT COURT OF THE
                                                              TWENTIETH JUDICIAL CIRCUIT IN AND
                                                              FOR COLLIER COUNTY, FLORIDA

        TADE BUA-BELL,                                        CASE NO.: 11-2020-CA-002959-0001-XX

              Plaintiff,

        vs.

        WATERSIDE SHOPS, LLC
        a Foreign Limited Liability Company,

             Defendant.
        _____________________________________/

                DEFENDANT’S FIRST REQUEST FOR PRODUCTION TO PLAINTIFF

               COMES NOW the Defendant, Waterside Shops, LLC, by and through the undersigned

        attorneys, pursuant to Fla. R. Civ. Proc. 1.350, and requests the Plaintiff, Tade Bua-Bell, to

        produce to the Defendant at Law Offices of Jason L. Weissman, 4000 Hollywood Blvd., Suite 501-

        S, Hollywood, FL 33021 thirty (30) days from the service of this request or at such other reasonable

        time as might be mutually agreed upon by the attorneys for the parties for the purpose of inspecting

        and copying the matters described as follows:

        Please produce true, accurate and complete copies of the following:
               1.          Your Social Security Card(s).

               2.          Any and all marriage licenses.

               3.          Any and all drivers/operators' licenses issued by any state and/or governmental
                           agency.

               4.          Each and every stamped page of any and all passports used by you within the past
                           ten (10) years including the identification pages.

               5.          Any and all Restraining Orders entered in favor of Plaintiff against any person or
                           against Plaintiff in favor of any person.

               6.          Any and all cellular telephone call records and/or billing records for any cellular
                           telephone owned by or in the possession of Plaintiff on the date of the accident
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 70 of 127 PageID 70




            that is subject of this lawsuit.

      7.    Police report, exchange of driver information, or any other reports created by any
            investigating agency, pertaining to the automobile accident that is the subject of
            this action.

      8.    Police report, exchange of driver information, or any other reports created by any
            investigating agency, pertaining to any automobile accident in which Plaintiff has
            been involved.

      9.    Bills and/or estimates of repair to the evidence and/or damaged property involved
            in the accident or occurrence that is the subject of this lawsuit, and the cost of
            temporary or permanent replacement thereof.

      10.   Any and all photographs, graphs, charts and other documentary evidence of the
            scene, parties or vehicles, if applicable, involved in or pertaining to the subject
            accident or occurrence or issues in this cause.

      11.   Color copies of all photographs taken of the Plaintiff, depicting his/her physical
            injuries, allegedly relating to the accident that is the subject of this lawsuit.

      12.   Color copies of all photographs of the vehicles involved in any accident, in which
            the Plaintiff was a vehicle operator or passenger, occurring prior to the accident
            that is the subject of this lawsuit.

      13.   Color copies of all photographs taken of the Plaintiff, depicting his/her physical
            injuries, following any accident, occurring prior to the accident that is the subject
            of this lawsuit.

      14.   Color copies of all photographs of the vehicles involved in any accident, in which
            the Plaintiff was a vehicle operator or passenger, occurring subsequent to the
            accident that is the subject of this lawsuit.

      15.   Color copies of all photographs taken of the Plaintiff, depicting his/her physical
            injuries, following any accident, occurring subsequent to the accident that is the
            subject of this lawsuit.

      16.   Color copies of any and all photographs or surveillance of the Defendant and/or
            alleged tortfeasor.

      17.   Any and all written and/or recorded statements taken from the Defendant and/or
            alleged tortfeasor in this cause, concerning this action or its subject matter or a
            stenographic, mechanical, electrical or other recording or transcription of a
            statement that is a substantial verbatim recital or an oral statement.

      18.   Any and all written and/or recorded statements taken from other witnesses in this
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 71 of 127 PageID 71




            cause, concerning this action or its subject matter or a stenographic, mechanical,
            electrical or other recording or transcription of a statement that is a substantial
            verbatim recital or an oral statement.

      19.   All transcripts of any traffic or other court hearings concerning the subject matter
            of this litigation.

      20.   All written statements, recorded statements, examinations under oath, or
            depositions taken from the Plaintiff in connection with the accident that is the
            subject of this lawsuit.

      21.   All written statements, recorded statements, examinations under oath, or
            depositions taken from the Plaintiff in connection with any accident or injury,
            occurring prior to the accident that is the subject of this lawsuit.

      22.   All written statements, recorded statements, examinations under oath, or
            depositions taken from the Plaintiff in connection with any accident or injury,
            occurring subsequent to the accident that is the subject of this lawsuit.

      23.   A copy of Plaintiff's current resume.

      24.   Any and all resumes, which Plaintiff has distributed to any other person or entity,
            whether electronically or on paper, within the past five years.

      25.   Any documents evidencing Plaintiff’s separation from employment from any
            employer for any reason since the date of the accident alleged in the Complaint.

      26.   Any documents evidencing Plaintiff’s separation from employment from any
            employer for any reason within the ten (10) years prior to the date of the accident
            alleged in the Complaint.

      27.   Any and all college, university, technical school, or vocational school transcripts,
            degrees, diplomas, or certificates.

      28.   Federal Income Tax Returns, W-2 withholding tax statements, and any and all
            other business records and/or income records, and any other evidence of income
            for the past ten (10) years, together with evidence of current calendar year income
            to date; or if Plaintiffs deny possession and access to such items, provide a duly
            executed Internal Revenue Service Form 4506, “Request for Copy of Tax Form or
            Tax Account Information” for said tax years, attached hereto.

      29.   All documents which support Plaintiff’s wage loss/loss of earnings capacity
            claim, including but not limited to:
              a. Documents evidencing Plaintiff’s income, salary, or wages for the year prior
                 to the date of accident alleged in the Complaint;
              b. Documents evidencing Plaintiff’s income, salary, wages, unemployment
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 72 of 127 PageID 72




                benefits, short-term disability benefits, and/or long-term disability benefits,
                since the date of the accident alleged in the Complaint;
             c. Documents evidencing any time missed from employment since the date of
                the accident alleged in the Complaint; and
             d. Documents evidencing any release from work by any physician or other
                medical provider since the date of the accident alleged in the Complaint.

      30.   Any and all medical or related bills, paid or owing, allegedly resulting from the
            accident or occurrence alleged in the Complaint.

      31.   Any and all medical reports, doctors' reports, or reports rendered by experts
            applicable to any and all issues in this cause, for which the Plaintiffs intends to
            use the author of said report as an expert witness at trial.

      32.   Any and all medical records, hospital records, chiropractic records, osteopathic
            records, faith healer's records, dental records, x-rays reports, MRI scan reports,
            CT scan reports, nurses' notes, physical therapy records, records from any
            practitioner of the healing arts, or any other non-privileged medical information in
            Plaintiffs' possession, including copies of any radiographic materials such as x-ray
            films, CT films, MRI films, etc. allegedly resulting from the accident or
            occurrence alleged in the Complaint.

      33.   Any and all medical records, hospital records, chiropractic records, osteopathic
            records, faith healer's records, dental records, x-rays reports, MRI scan reports,
            CT scan reports, nurses' notes, physical therapy records, records from any
            practitioner of the healing arts, or any other non-privileged medical information in
            Plaintiffs' possession, including copies of any radiographic materials such as x-ray
            films, CT films, MRI films, etc., pertaining to the Plaintiff or Plaintiff’s medical
            conditions within the ten (10) years prior to the accident or occurrence alleged in
            the Complaint.

      34.   Any and all radiographic materials, including but not limited to X-Ray films,
            CT films, MRI films, etc., taken of the Plaintiff, as well as any associated reports.

      35.   Any and all reports regarding any independent or compulsory medical
            examination of Plaintiff, which has been required or performed by any Personal
            Injury Protection or Medical Payments coverage insurer.

      36.   Any and all insurance policies providing benefits or coverage to the Plaintiffs for
            any claimed injury or damage from the subject accident or occurrence.

      37.   All written materials concerning any settlement by Plaintiffs with any other
            person or entity who may have been liable for the damages claimed by the
            Plaintiffs, together with all Releases, Litigation Loan Agreements, "Mary Carter"
            or other similar Agreements.
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 73 of 127 PageID 73




      38.   All written material evidencing payment by any source of medical bills and any
            other expenses alleged to have been incurred by Plaintiffs as a result of the subject
            accident, including but not limited to PIP logs or MedPay logs.

      39.   All automobile insurance policies which provide or may provide PIP benefits or
            medical or disability payments to Plaintiffs as regards to damages alleged to have
            been incurred as a result of the subject accident, together with the relevant
            declarations or face sheet reflecting available coverage’s and deductibles.

      40.   All other medical and/or disability insurance policies, including all booklets
            concerning any group policies, which provide or may provide medical or
            disability payments to Plaintiffs regarding damages alleged to have been incurred
            as a result of the subject accident, together with the relevant declarations or face
            sheet reflecting available coverages and deductibles.

      41.   Any applications for insurance including health, disability, casualty, automobile,
            hospital, business interruptions or umbrella liability policies.

      42.   Any letters or correspondence sent by Plaintiff, Plaintiff’s attorney, or any other
            representative of Plaintiff to any medical provider pursuant to Florida Statute
            786.76.

      43.   All Notices of Commencement, pursuant to Florida Statute 768.76.

      44.   Any and all applications for social security disability, together with all records,
            correspondence and evaluations being utilized by the Social Security
            Administration for review of your disability.

      45.   Any and all pleadings, motions, orders, stipulations, transcripts in connection with
            any claims of the Plaintiff concerning any accident, occurring subsequent to the
            accident that is the subject of this lawsuit.

      46.   Any and all pleadings, motions, orders, stipulations, transcripts in connection with
            any claims of the Plaintiff concerning any accident, occurring prior to the accident
            that is the subject of this lawsuit.

      47.   Any and all documents from any worker’s compensation claim you have made
            within the past ten (10) years that are not covered by attorney client privilege.
            Documents include any and all pleadings, depositions, medical records, petition
            for benefits, notices of denial, IME reports, vocational rehabilitation reports,
            copies of any settlement documents, copies of joint petition or an order from the
            judge regarding the final disposition of the worker’s compensation claim and all
            DWC forms. Please provide the name of the person who is in possession of these
            documents if you do not have these documents in your possession.
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 74 of 127 PageID 74




      48.   Any and all documents pertaining to settlement of claims arising from accidents
            involving Plaintiff, occurring prior to or subsequent to the accident that is the
            subject of this lawsuit.

      49.   All correspondence, agreements and other writings and tangible items received by
            Plaintiff or Plaintiff’s attorney(s), from any alleged tortfeasor, his or her
            attorney(s), or his or her insurers, pertaining to claims arising from accidents
            involving Plaintiff, occurring prior to the accident that is the subject of this
            lawsuit.

      50.   All correspondence, agreements and other writings and tangible items received by
            Plaintiff or Plaintiff’s attorney(s), from any alleged tortfeasor, his or her
            attorney(s), or his or her insurers, pertaining to claims arising from accidents
            involving Plaintiff, occurring subsequent to the accident that is the subject of this
            lawsuit.

      51.   All settlement agreements, settlement checks, releases and other documents
            pertaining to the settlement of claims by Plaintiff, in connection with injuries
            allegedly sustained in any accident occurring subsequent to the accident at issue
            in this case.

      52.   All settlement agreements, settlement checks, releases and other documents
            pertaining to the settlement of claims by Plaintiff, in connection with injuries
            allegedly sustained in any accident occurring prior to the accident at issue in this
            case.

      53.   All correspondence by or on behalf of the Plaintiff to the liability insurer of any
            alleged tortfeasor, and to the liability insurer of Plaintiff, pertaining to claims
            arising from accidents involving Plaintiff, occurring subsequent to the accident
            that is the subject of this lawsuit.

      54.   All correspondence by or on behalf of the Plaintiff to the liability insurer of any
            alleged tortfeasor, and to the liability insurer of Plaintiff, pertaining to claims
            arising from accidents involving Plaintiff, occurring prior to the accident that is
            the subject of this lawsuit.

      55.   All personal injury protection payouts pertaining to Plaintiff, in connection with
            health care treatment received as a result of any accident, occurring subsequent to
            the accident that is the subject of this lawsuit.

      56.   All personal injury protection payouts pertaining to Plaintiff, in connection with
            health care treatment received as a result of any accident, occurring prior to the
            accident that is the subject of this lawsuit.

      57.   A written authorization executed by Plaintiff permitting release of hospital and/or
            medical records pertaining to Plaintiff to Law Offices of Jason L. Weissman, in
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 75 of 127 PageID 75




              the form and manner as attached hereto for execution by Plaintiff and returned to
              the undersigned.

       58.    A written authorization executed by Plaintiff permitting release of business and/or
              personnel records pertaining to Plaintiff to Law Offices of Jason L. Weissman, in
              the form and manner as attached hereto for execution by Plaintiffs and returned to
              the undersigned.

       59.    A written authorization executed by Plaintiff permitting release of Medicaid
              records pertaining to Plaintiff to Law Offices of Jason L. Weissman, in the form
              and manner as attached hereto for execution by Plaintiffs and returned to the
              undersigned.

       60.    A written authorization executed by Plaintiff permitting release of Medicare
              records pertaining to Plaintiff to Law Offices of Jason L. Weissman, in the form
              and manner as attached hereto for execution by Plaintiffs and returned to the
              undersigned.

       61.    Medicare Consent Form executed by the Plaintiff permitting the release of
              information pertaining to Plaintiff to Law Offices of Jason L. Weissman in the
              form and manner as attached hereto for execution by the Plaintiff and returned to
              the undersigned.


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that true and correct copies of the foregoing were furnished by
Electronic Mail on October 12, 2020 to Alexander J. Perkins, Esq., Perkins Law Offices, P.A.,
14 Northeast 1st Avenue Suite 814, Miami, FL 33132 at efilings@perkinslawoffices.com.

                                    /s/ Peter W. Kociolek, Jr.

                                    Peter W. Kociolek, Jr., Esquire
                                    Florida Bar No.: 18921
                                    Law Offices of Jason L. Weissman
                                    4000 Hollywood Blvd., Suite 501-S
                                    Hollywood, FL 33021
                                    Telephone: (407) 562-3240
                                    Facsimile: (877) 369-4874
                                    Primary Email: lawofficesweissman@thehartford.com
                                    Secondary Email: Peter.Kociolek@thehartford.com
                                    Attorneys for Defendant, Waterside Shops, LLC
         Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 76 of 127 PageID 76
Filing # 114829314  E-Filed 10/12/2020 04:20:04 PM


                                                             IN THE CIRCUIT COURT OF THE
                                                             TWENTIETH JUDICIAL CIRCUIT IN AND
                                                             FOR COLLIER COUNTY, FLORIDA

        TADE BUA-BELL,                                       CASE NO.: 11-2020-CA-002959-0001-XX

              Plaintiff,

        vs.

        WATERSIDE SHOPS, LLC
        a Foreign Limited Liability Company,

             Defendant.
        _____________________________________/

                                           REQUEST FOR ADMISSIONS

               Defendant, WATERSIDE SHOPS, LLC, by and through the undersigned attorneys, and

        pursuant to Fla. R. Civ. Proc. 1.370, request(s) the Plaintiff, Tade Bua-Bell, to admit or deny the

        following:

               1.          Plaintiff received or is entitled to receive benefits from a collateral source, as

        defined by Section 768.76 of the Florida Statutes, for medical bills alleged to have been incurred

        as a result of the incident described in the Complaint.

               2.          Plaintiff received or is entitled to receive benefits from a collateral source, as

        defined by Section 768.76 of the Florida Statutes, for loss of wages or income alleged to have

        been sustained as a result of the incident described in the Complaint.

               3.          Plaintiff received or is entitled to receive benefits under the medical payments

        provisions of an insurance policy for medical bills alleged to have been incurred as a result of the

        incident described in the Complaint.
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 77 of 127 PageID 77




       4.      Plaintiff received benefits pursuant to a personal or group health insurance policy

for medical bills alleged to have been incurred as a result of the incident described in the

Complaint.

       5.      Plaintiff received or is entitled to receive benefits from Medicare for medical bills

alleged to have been incurred as a result of the incident described in the Complaint.

       6.      Plaintiff received or is entitled to receive benefits from Medicaid for medical bills

alleged to have been incurred as a result of the incident described in the Complaint.

       7.      Plaintiff is a Florida resident.

       8.      Plaintiff was a Florida resident on December 20, 2016.

       9.      The amount in controversy in this civil action exceeds the sum or value of

$75,000, exclusive of interest and costs.




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that true and correct copies of the foregoing were furnished by
Electronic Mail on October 12, 2020 to Alexander J. Perkins, Esq., Perkins Law Offices, P.A.,
14 Northeast 1st Avenue Suite 814, Miami, FL 33132 at efilings@perkinslawoffices.com.

                                       /s/ Peter W. Kociolek, Jr.

                                       Peter W. Kociolek, Jr., Esquire
                                       Florida Bar No.: 18921
                                       Law Offices of Jason L. Weissman
                                       4000 Hollywood Blvd., Suite 501-S
                                       Hollywood, FL 33021
                                       Telephone: (407) 562-3240
                                       Facsimile: (877) 369-4874
                                       Primary Email: lawofficesweissman@thehartford.com
                                       Secondary Email: Peter.Kociolek@thehartford.com
                                       Attorneys for Defendant, Waterside Shops, LLC
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 78 of 127 PageID 78




                          EXHIBIT M
         Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 79 of 127 PageID 79
Filing # 115094957  E-Filed 10/16/2020 11:24:40 AM



        IN THE CIRCUIT COURT FOR THE TWENTIETH JUDICIAL CIRCUIT IN AND FOR
                             COLLIER COUNTY, FLORIDA

        TADE BUA-BELL                                  CIVIL DIVISION

                                                       CASE NO.: 11-2020-CA-002959-0001-XX
               Plaintiff,

        v.

        WATERSIDE SHOPS, LLC,
        a Foreign Limited Liability Company,


               Defendant.
                                                       /

         PLAINTIFF’S REPLY TO DEFENDANT WATERSIDE SHOPS, LLC, ANSWER AND
                               AFFIRMATIVE DEFENSES

               COMES NOW, the Plaintiff, TADE BUA-BELL, by and through undersigned counsel,

        and files its Reply to Defendant WATERSIDE SHOPS, LLC, Answer and Affirmative Defenses

        and states as follows:


               1.      Plaintiff denies each and every affirmative defense set forth by the Defendant,

        WATERSIDE SHOPS, LLC, in its Answer to Plaintiff’s Complaint dated October 12th, 2020, and

        demands strict proof thereof.

                                           CERTIFICATE OF SERVICE
               WE HEREBY CERTIFY that a true and copy of the foregoing was served this 16th day
        October 2020, to Peter W. Kociolek, Jr., Esq.; lawofficesweissman@thehartford.com ;
        peter.kociolek@thehartford.com .

                                                             /s/ Alexander Perkins
                                                             Alexander Perkins, Esquire
                                                             Florida Bar No. 0529877


                            PERKINS LAW OFFICES | 14 NE 1st Ave. Suite 814 | Miami, FL 33132
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 80 of 127 PageID 80




                                                 PERKINS LAW OFFICES, P.A.
                                                 Attorneys for the Plaintiff
                                                 14 NE 1st Ave. Suite 814
                                                 Miami, FL 33132
                                                 Phone: (305) 741-5297
                                                 Fax: (855)-740-5297




                PERKINS LAW OFFICES | 14 NE 1st Ave. Suite 814 | Miami, FL 33132
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 81 of 127 PageID 81




                          EXHIBIT N
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 82 of 127 PageID 82




                                                   IN THE CIRCUIT COURT OF THE
                                                   TWENTIETH JUDICIAL CIRCUIT IN AND
                                                   FOR COLLIER COUNTY, FLORIDA

TADE BUA-BELL,                                     CASE NO.: 11-2020-CA-002959-0001-XX

      Plaintiff,

vs.

WATERSIDE SHOPS, LLC
a Foreign Limited Liability Company,

     Defendant.
_____________________________________/

 OBJECTION TO PLAINTIFF’S NOTICE OF TAKING DEPOSITION DUCES TECUM

       Defendant, WATERSIDE SHOPS, LLC, files this Objection to Plaintiff’s Notice of

taking Deposition Duces Tecum dated September 11, 2020, and shows unto the Court, as

follows:

       1.          A Notice of Taking Deposition of the Corporate Representative of Waterside

                   Shops, LLC was scheduled December 16, 2020 at 12:00 p.m.

       2.          This deposition was set unilaterally without conferring or coordinating with

                   Defendant or their counsel.

       WHEREFORE, Defendant asks the Court strike Plaintiff’s September 11, 2020 Notice of

Taking Deposition Duces Tecum.
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 83 of 127 PageID 83




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that true and correct copies of the foregoing were furnished by
Electronic Mail on October 21, 2020 to Alexander J. Perkins, Esq., Perkins Law Offices, P.A.,
14 Northeast 1st Avenue Suite 814, Miami, FL 33132 at efilings@perkinslawoffices.com.

                                   /s/ Peter W. Kociolek, Jr.
                                   _________________________________________
                                   Peter W. Kociolek, Jr., Esquire
                                   Florida Bar No.: 18921
                                   Law Offices of Jason L. Weissman
                                   4000 Hollywood Blvd., Suite 501-S
                                   Hollywood, FL 33021
                                   Telephone: (407) 562-3240
                                   Facsimile: (877) 369-4874
                                   Primary Email: lawofficesweissman@thehartford.com
                                   Secondary Email: Peter.Kociolek@thehartford.com
                                   Attorneys for Defendant, The Waterside Shops, LLC
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 84 of 127 PageID 84




                          EXHIBIT O
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 85 of 127 PageID 85
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 86 of 127 PageID 86
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 87 of 127 PageID 87
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 88 of 127 PageID 88
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 89 of 127 PageID 89
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 90 of 127 PageID 90




                           EXHIBIT P
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 91 of 127 PageID 91
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 92 of 127 PageID 92




                          EXHIBIT Q
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 93 of 127 PageID 93
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 94 of 127 PageID 94
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 95 of 127 PageID 95
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 96 of 127 PageID 96
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 97 of 127 PageID 97
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 98 of 127 PageID 98
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 99 of 127 PageID 99
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 100 of 127 PageID 100
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 101 of 127 PageID 101
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 102 of 127 PageID 102
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 103 of 127 PageID 103
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 104 of 127 PageID 104
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 105 of 127 PageID 105
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 106 of 127 PageID 106
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 107 of 127 PageID 107
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 108 of 127 PageID 108
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 109 of 127 PageID 109
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 110 of 127 PageID 110
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 111 of 127 PageID 111
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 112 of 127 PageID 112
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 113 of 127 PageID 113
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 114 of 127 PageID 114
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 115 of 127 PageID 115
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 116 of 127 PageID 116
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 117 of 127 PageID 117
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 118 of 127 PageID 118
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 119 of 127 PageID 119
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 120 of 127 PageID 120
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 121 of 127 PageID 121
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 122 of 127 PageID 122
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 123 of 127 PageID 123
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 124 of 127 PageID 124
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 125 of 127 PageID 125
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 126 of 127 PageID 126
Case 2:20-cv-00837-JES-NPM Document 1 Filed 10/21/20 Page 127 of 127 PageID 127
